DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 16 is objected to because of the following informalities:  line 1 reads “the vehicle” and should read “the windrower”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 8-10, 12-17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinners (US 6616527 B2).

Regarding claim 1, Shinners discloses a merger system (fig. 6) for an agricultural windrower (col. 2 lines 12-18), comprising: 
at least one frame mount (617) configured to couple to a chassis; 
a movable merger frame (not shown, however, the assembly shown in fig. 6 is attached to a mower conditioner) coupled to the at least one frame mount; 
a conveyor (rollers 606) supported by the movable merger frame and configured to convey crop material that is deposited on the ground;
at least one load sensor (force measuring device(s) 622) associated with the at least one frame mount and configured to output load signals corresponding to a mass of the merger frame (622 measures force/mass exerted by the crop, which corresponds to the total mass of the merger frame as the mass of the frame remains constant), 
a controller (a computer, col. 4 lines 12-14) operatively coupled to the at least one load sensor, the controller being configured to: 
determine a mass of crop material conveyed by the conveyor based at least partially on the mass of the merger frame (step 1703, fig. 17, also col. 7 lines 33-41); 
determine a crop yield based at least partially on the determined mass of crop material (step 1708); and 
output a yield signal (1713) corresponding to the determined crop yield of the crop material deposited on the ground (col. 22 lines 21-40).

Regarding claim 2, Shinners discloses the merger system of claim 1, wherein the at least one frame mount comprises a plurality of frame mounts (each roller 606 is mounted to the harvester) and the at least one load sensor comprises a plurality of load sensors (col. 12 lines 15-16), each of the load sensors being associated with a respective one of the frame mounts.

Regarding claim 3, Shinners discloses the merger system of claim 1, wherein the controller is configured to determine the crop yield also based at least partially on at least one of a ground speed of the merger frame, a conveyance speed of the conveyor, or a working width of a header (col. 12 lines 22-30).

Regarding claim 5, discloses the merger system of claim 1, wherein the controller is configured to operatively couple to a display and output the yield signal to the display (1713).

Regarding claim 6, Shinners discloses the merger system of claim 1, where the controller is configured to determine the mass of crop material at a defined frequency (col. 22 lines 7-13).

Regarding claim 7, Shinners discloses the merger system of claim 6, wherein the controller is operatively coupled to the conveyor and configured to set a conveyance speed of the conveyor defining a time period for performing an unload cycle, the defined frequency being equal to the set time period (col 16 lines 17-39).

Regarding claim 8, Shinners discloses an agricultural windrower (col. 2 lines 12-18), comprising: 
a chassis; 
a merger system (fig. 6) carried by the chassis, the merger system comprising a movable merger frame (not shown, however, the assembly shown in fig. 6 is attached to a mower conditioner) suspended from the chassis, a conveyor (606) supported by the merger frame and configured to convey crop material, and at least one frame mount (617) coupling the movable frame to the chassis; 
at least one load sensor (622) associated with the at least one frame mount and configured to output load signals corresponding to a mass of the merger frame (622 measures force/mass exerted by the crop, which corresponds to the total mass of the merger frame as the mass of the frame remains constant); and 
a controller (a computer, col. 4 lines 12-14) operatively coupled to the at least one load sensor, the controller being configured to: 
determine a mass of crop material conveyed by the conveyor and deposited on the ground based at least partially on the mass of the merger frame (step 1703, fig. 17, also col. 7 lines 33-41); 
determine a crop yield based at least partially on the determined mass of crop material (1708); and 543834PATENT Reply under 37 CFR 1.116 EXPEDITED PROCEDURE Group 3671 
output a yield signal (1713) corresponding to the determined crop yield of the crop material deposited on the ground.

Regarding claim 9, Shinners discloses the agricultural windrower of claim 8, wherein the at least one frame mount comprises a plurality of frame mounts (each roller 606 is mounted to the harvester) and the at least one load sensor comprises a plurality of load sensors (col. 12 lines 15-16), each of the load sensors being associated with a respective one of the frame mounts.

Regarding claim 10, Shinners discloses the agricultural windrower of claim 8, wherein the controller is configured to determine the crop yield also based at least partially on at least one of a ground speed of the merger frame, a conveyance speed of the conveyor, or a working width of a header (col. 12 lines 22-30).

Regarding claim 12, Shinners discloses the agricultural windrower of claim 8, wherein the controller is configured to operatively couple to a display and output the yield signal to the display (1713).

Regarding claim 13, Shinners discloses the agricultural windrower of claim 8, where the controller is configured to determine the mass of crop material at a defined frequency (col. 22 lines 7-13).

Regarding claim 14, Shinners discloses the agricultural windrower of claim 13, wherein the controller is operatively coupled to the conveyor and configured to set a conveyance speed of the conveyor defining a time period for performing an unload cycle, the defined frequency being equal to the set time period (col 16 lines 17-39).

Regarding claim 15, Shinners discloses a method of determining a yield of an agricultural windrower (col. 2 lines 12-18) traveling across a field, the method being performed by a controller (a computer, col. 4 lines 12-14) and comprising: 
conveying collected crop material with a conveyor (606); 
determining a mass of crop material conveyed by the conveyor and deposited on the field based at least partially on a mass of a merger frame supporting the conveyor during conveying (step 1703); 
determining a crop yield (1708) based at least partially on the determined mass of crop material; and 
outputting a yield signal (1713) corresponding to the determined crop yield of the crop material deposited on the field.

Regarding claim 16, Shinners discloses the method of claim 15, wherein the vehicle comprises a plurality of frame mounts (617) coupling the merger frame to a chassis of the vehicle and a plurality of load sensors (622) operatively coupled to the controller, each of the load sensors being associated with a respective one of the frame mounts.

Regarding claim 17, Shinners discloses the method of claim 15, wherein the crop yield is determined based at least partially on at least one of a ground speed of the merger frame, a conveyance speed of the conveyor, or a working width of a header of the vehicle (col. 12 lines 22-30).

Regarding claim 19, Shinners discloses the method of claim 15, wherein the yield signal is output to a display (1713).

Regarding claim 20, Shinners discloses the method of claim 15, further comprising setting a conveyance speed of the conveyor defining a time period for performing an unload cycle, wherein determining the mass of crop material occurs at a defined frequency that is equal to the set time period (col 16 lines 17-39).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shinners (US 6616527 B2).

Regarding claim 4, Shinners discloses the merger system of claim 1. 
Shinners does not disclose wherein the crop yield is determined as tons per acre.
The examiner takes Official Notice that it is old and well known in the art to calculate crop yield in ton per acre, and it would be obvious to display the yield disclosed by Shinners in tons/acre as one of many potential units of measurement for crop yield. 

Regarding claim 11, Shinners discloses the agricultural windrower of claim 8.
Shinners does not disclose wherein the crop yield is determined as tons per acre.
The examiner takes Official Notice that it is old and well known in the art to calculate crop yield in ton per acre, and it would be obvious to display the yield disclosed by Shinners in tons/acre as one of many potential units of measurement for crop yield. 

Regarding claim 18, Shinners discloses the method of claim 15.
Shinners does not disclose wherein the crop yield is determined as tons per acre.
The examiner takes Official Notice that it is old and well known in the art to calculate crop yield in ton per acre, and it would be obvious to display the yield disclosed by Shinners in tons/acre as one of many potential units of measurement for crop yield. 



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McKinnis (US 20190327897 A1) in view of Shinners (US 6616527 B2) and Korman (US 8347709 B2).

Regarding claim 8, McKinnis discloses an agricultural windrower, comprising: 
a chassis; 
a merger system (104) carried by the chassis, the merger system comprising a movable merger frame (152) suspended from the chassis, a conveyor (124) supported by the merger frame and configured to convey crop material, and at least one frame mount (122) coupling the movable frame to the chassis.
McKinnis does not disclose at least one load sensor associated with the at least one frame mount and configured to output load signals corresponding to a mass of the merger frame, a controller operatively coupled to the at least one load sensor, the controller being configured to: determine a mass of crop material conveyed by the conveyor based at least partially on the mass of the merger frame; determine a crop yield based at least partially on the determined mass of crop material (); and 
output a yield signal corresponding to the determined crop yield of the crop material deposited on the ground.
In the same field of endeavor, Shinners discloses a windrower (col. 2 lines 12-18), and teaches that it is known in the art to determine a crop yield and output a yield signal corresponding to the determined crop yield of the crop material deposited on the ground (col. 22 lines 21-40). 
In the same field of endeavor, Korman discloses a conveyor (66) and at least one load sensor (56) configured to output load signals corresponding to a mass of the merger frame, and a controller (54) configured to: determine a mass of crop material conveyed by the conveyor based at least partially on the mass of the merger frame (col 4 lines 36-38); determine a crop yield based at least partially on the determined mass of crop material (fig. 4, step 102); and output a yield signal corresponding to the determined crop yield of the crop material (col. 5 line 41, the yield is stored and necessitates an output signal). 
In view of the teaching by Shinners that it is known in the art to determine crop yield of the crop material deposited on the ground, it would be obvious to provide the conveyor disclosed by McKinnis with the force sensors and yield determination of Korman. 



Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS B WILL/               Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                         

/M.I.R./               Examiner, Art Unit 3671